NO. 12-19-00300-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS

 IN RE: JOHN DOGGETT, M.D.,                                   §
 INDEPENDENT EXECUTOR OF THE
 ESTATE OF JERRY LLOYD                                        §   ORIGINAL PROCEEDING
 DOGGETT,
 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, John Doggett, M.D., independent executor of the Estate of Jerry Lloyd Doggett,
filed this original proceeding seeking a writ of mandamus directing Respondent to vacate an order
signed on March 7, 2019. Because Respondent signed the order outside her plenary power and
the order materially changed substantive adjudicative portions of a 2016 judgment, on November
13, this Court conditionally granted Relator’s petition and directed Respondent, the Honorable
Janice Stone of the County Court at Law in Cherokee County, Texas, to vacate the 2019 order.
See In re Doggett, No. 12-19-00300-CV, 2019 WL 5956676 (Tex. App.—Tyler Nov. 13, 2019,
orig. proceeding) (mem. op.). By an order signed on November 14, Respondent complied with
this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss Relator’s
petition for writ of mandamus as moot.
Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        NOVEMBER 27, 2019

                                        NO. 12-19-00300-CV


                  JOHN DOGGETT, M.D., INDEPENDENT EXECUTOR
                    OF THE ESTATE OF JERRY LLOYD DOGGETT,
                                     Relator
                                       V.

                                      HON. JANICE STONE,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by John
Doggett, M.D., Independent Executor of the Estate of Jerry Lloyd Doggett; who is the relator in
appellate cause number 12-19-00300-CV and a party in trial court cause number 10698, pending
on the docket of the County Court at Law of Cherokee County, Texas. Said petition for writ of
mandamus having been filed herein on September 4, 2019, and the same having been duly
considered, because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be, and
the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.